      Case 5:18-cv-02668-SJO-KK  Document
                             UNITED STATES13 DISTRICT
                                              Filed 03/19/19
                                                        COURTPage 1 of 3Priority
                                                                           Page ID #:190
      JS-6                   CENTRAL DISTRICT OF CALIFORNIA                     Send
                                                                                Enter
                                                                                Closed
                                  CIVIL MINUTES - GENERAL                       JS-5/JS-6
                                                                                Scan Only



CASE NO.: CV 18-02668 SJO (SSx)                         DATE: March 19, 2019
TITLE:           U.S. Bank, National Association v. Kenneth Cousens, et al.

========================================================================
PRESENT: THE HONORABLE S. JAMES OTERO, UNITED STATES DISTRICT JUDGE

Victor Paul Cruz                                     Not Present
Courtroom Clerk                                      Court Reporter

COUNSEL PRESENT FOR PLAINTIFF:                       COUNSEL PRESENT FOR DEFENDANTS:

Not Present                                          Not Present

========================================================================
PROCEEDINGS (in chambers): ORDER GRANTING PLAINTIFF'S MOTION FOR REMAND
TO STATE COURT [ECF No. 12]

This matter is before the Court on Plaintiff U.S. Bank, National Association ("Plaintiff") Motion for
Remand to State Court ("Motion"), filed February 21, 2019. Neither Defendants Kenneth
Cousens, Jason Bradley Powers, and Jerry Berneathy, (collectively, "Defendants") nor Third Party
Intervenor Stephen Paul Gibson ("Intervenor") have opposed the Motion within the time frame
provided by Local Rule 7-9. See L.R. 7-9 ("Each opposing party shall, . . . not later than twenty-
one (21) days before the date designated for the hearing of the motion . . . serve upon all other
parties and file with the Clerk either" its opposition brief or a statement of non-opposition). The
Court found this matter suitable for disposition without oral argument and vacated the hearing set
for March 25, 2019. See Fed. R. Civ. P. 78(b). For the following reasons, the Court GRANTS
Plaintiff's Motion, REMANDS the instant action to the Superior Court of the State of California,
County of San Bernardino and AWARDS Plaintiff reasonable attorney's fees and costs.

I.           FACTUAL AND PROCEDURAL BACKGROUND

In its Complaint, filed November 28, 2018 in the Superior Court of the State of California, County
of San Bernardino, Plaintiff asserts a single cause of action against Defendants: post-foreclosure
unlawful detainer. (See Notice for Removal, Ex. 1 ("Compl."), ECF No. 1.) Intervenor Stephen
Paul Gibson (“Gibson”), who was not a named defendant in the Compl., filed Notice of Removal
on December 27, 2018 as a third-party intervener claiming an interest in the subject property.
(See Notice of Removal 5, ECF No. 1.) Gibson argues that this Court has subject-matter
jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 (See Notice of Removal ¶¶ 8, 18-20,
ECF No. 1.) In particular, Gibson claims that because the instant action involves a matter of
equity, he “seeks a proper Court seated in Article III judicial capacity.” (Notice of Removal ¶¶ 18-
19.) On February 21, 2019, Plaintiff filed Motion to Remand Case to Superior Court of State of
California, County of San Bernardino. (Motion, ECF 12.)

///
///
                                            Page 1 of    3
      Case 5:18-cv-02668-SJO-KK  Document
                             UNITED STATES13 DISTRICT
                                              Filed 03/19/19
                                                        COURTPage 2 of 3Priority
                                                                           Page ID #:191
                              CENTRAL DISTRICT OF CALIFORNIA                       Send
                                                                                   Enter
                                                                                   Closed
                                    CIVIL MINUTES - GENERAL                        JS-5/JS-6
                                                                                   Scan Only



CASE NO.: CV 18-02668 SJO (SSx)                          DATE: March 19, 2019



II.       DISCUSSION

          A.    The Court Lacks Subject-Matter Jurisdiction Over this Action

Remand is required in the instant case because this Court lacks subject-matter jurisdiction over
the unlawful detainer action. As courts of limited jurisdiction, federal courts are "presumed to lack
jurisdiction in a particular case unless the contrary affirmatively appears." See Stock W., Inc. v.
Confederated Tribes of the Colville Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989) (citation
omitted). Lack of subject-matter jurisdiction may be raised by any party at any time, and it is
never waived. See United States v. Cotton, 535 U.S. 625, 630 (2002); Miguel v. Country Funding
Corp., 309 F.3d 1161, 1163-64 (9th Cir. 2002). "If at any time before final judgment it appears that
the district court lacks subject matter jurisdiction, the case shall be remanded." See 28 U.S.C.
§ 1447(c) ("Section 1447). The removing party bears the burden of showing that removal is
proper. Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004). Any doubt as to
removability is resolved in favor of remanding the case to state court. Matheson v. Progressive
Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003).

Federal courts can properly exercise subject-matter jurisdiction pursuant to a number of statutes.
For example, "district courts shall have original jurisdiction of all civil actions where the matter in
controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between"
diverse parties. 28 U.S.C. § 1332. Moreover, "district courts shall have original jurisdiction,
exclusive of the courts of the States, of . . . [a]ny civil case of admiralty or maritime jurisdiction."
28 U.S.C. § 1332. Finally, "district courts shall have original jurisdiction of all civil actions arising
under the Constitution, laws, or treaties of the United States." 28 U.S.C. § 1331.

It is the last of these provisions—commonly referred to as federal question jurisdiction—that is
implicated in the Intervenor's Notice of Removal. Typically, federal question jurisdiction exists only
"when a federal question is presented on the face of the plaintiff's properly pleaded complaint."
Valles v. Ivy Hill Corp., 410 F.3d 1071, 1075 (9th Cir. 2005). Indeed, "[a] federal law defense to
a state-law claim does not confer jurisdiction on a federal court, even if the defense is that of
federal preemption and is anticipated in the plaintiff's complaint." Id. (citing Franchise Tax Bd. of
Cal. v. Constr. Laborers Vacation Trust for S. Cal., 463 U.S. 1, 14, 103 S.Ct. 2841 (1983)).

Here, Gibson only argues that because he seeks “equitable and injunctive relief,” an Article III
court is the proper court for adjudicating the instant case. (Notice of Removal ¶¶ 3-5, 8, 18-20.)
Because unlawful detainer actions do not "arise under" the Constitution, laws, or treaties of the
United States and because "[a] federal law defense to a state-law claim does not confer
jurisdiction on a federal court," however, the Court lacks subject-matter jurisdiction over the instant
action. For both of the foregoing reasons, the Court GRANTS Plaintiff's Motion and REMANDS
this action to the Superior Court of the State of California, San Bernardino County.



                                             Page 2 of    3
   Case 5:18-cv-02668-SJO-KK  Document
                          UNITED STATES13 DISTRICT
                                           Filed 03/19/19
                                                     COURTPage 3 of 3Priority
                                                                        Page ID #:192
                            CENTRAL DISTRICT OF CALIFORNIA                     Send
                                                                               Enter
                                                                               Closed
                                  CIVIL MINUTES - GENERAL                      JS-5/JS-6
                                                                               Scan Only



CASE NO.: CV 18-02668 SJO (SSx)                        DATE: March 19, 2019



       B.     Award of Attorneys' Fees in Cases in Which Action Is Remanded

"An order remanding the case may require payment of just costs and any actual expenses,
including attorney fees, incurred as a result of the removal." 28 U.S.C. § 1447(c). A district court
may only award payment of fees and costs under section 1447(c) where the removing party
lacked an objectively reasonable basis for seeking removal. Martin v. Franklin Capital Corp., 546
U.S. 132, 141 (2005). In deciding whether to award payment of fees and cost, the Court must
consider the statutory purpose, which is to deter the possibility of abuse, unnecessary expense
and harassment if a defendant removes improperly. Circle Indus. USA, Inc. v. Parke Constr. Grp.,
Inc., 183 F.3d 105, 109 (2nd Cir. 1999).

The Intervenor's sole argument for invoking federal question jurisdiction falls flat in the face of
Supreme Court precedent that "[t]he presence or absence of federal-question jurisdiction is
governed by the 'well-pleaded complaint rule,' which provides that federal jurisdiction exists only
when a federal question is presented on the face of the plaintiff's properly pleaded complaint."
Caterpillar Inc. v. WIlliams, 482 U.S. 386, 392 (1987) (citing Gully v. First Nat'l Bank, 299 U.S.
109, 112-13 (1936)). Thus, the Court finds that the Intervenor lacked an objectively reasonable
basis for seeking removal, and accordingly concludes that Plaintiff is entitled to reasonable
attorneys' fees pursuant to 28 U.S.C. § 1447(c).

III.   RULING

For the foregoing reasons, the Court GRANTS U.S. Bank, National Association’s Motion for
Remand to State Court. The Court REMANDS the instant action to the Superior Court of the
State of California, County of San Bernardino and AWARDS Plaintiff its reasonable attorneys'
fees and costs associated with the filing this motion. Plaintiff shall submit an accounting of those
fees and costs within 10 days from the date of this Order. This matter shall close.

IT IS SO ORDERED.




                                           Page 3 of    3
